DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with language “which” such as in lines 7 and 8 of claim 19, in lines 5 and 7 of claim 21, in lines 2 and 4-5 of claim 27, and etc. which render the claims indefinite since it is not clear as to which structure(s) is/are being referred to by the language “which”.  Also, the claims are replete with exemplary language such as “in particular” in line 3 of claim 29 and in line 17 of claim 34, and in line 2 of claim 47 which render the claims indefinite it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 19, it is unclear how the connection branch can be “oriented angularly inclined, at an angle, downward” as claimed in line 7; and “the vertical” in line 
Regarding claim 21, it is unclear as to what dimension of “the length of the connecting branch” in line 6.  See also claim 39.
Regarding claim 30, the limitation “the water carrying regions” lack antecedent basis in the claim; therefore, it is unclear as to what the limitation “the center axes of the water carrying regions” is trying to claim.  Furthermore, it unclear as to what the term of degree “substantially” is trying to claim in the limitation “substantially in a common plane.”  See also claim 48.
Regarding claim 33, the limitation “maximal lateral extent” in line 2 lacks antecedent basis in the claim which renders the claim indefinite because it is not clear what is being claimed in lines 2-4.  See also claim 51
The claims are being examined as best understood with respect to the application of prior art below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 19-51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 1754838 A2 (hereinafter Rossi).

    PNG
    media_image1.png
    689
    825
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gebert discloses a flexible connection unit which is a feature of the instant invention not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754